internal_revenue_service index no number release date taxpayer year date amount amount amount amount amount amount ratio a ratio b ratio c ratio d dear department of the treasury washington dc person to contact telephone number refer reply to cc intl b01 - plr-111458-99 date date this responds to your letter dated june in which you requested a ruling that premiums received by taxpayer on policies of insurance or reinsurance of united_states_risks are exempt from the insurance excise_tax imposed by sec_4371 of the internal_revenue_code_of_1986 the ruling contained in this letter is predicated upon facts and representations submitted by or on behalf of taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party this office has not verified any of the above material submitted in support of the request for rulings verification of the factual information representations and other data may be required as a part of the audit process taxpayer a resident of the federal republic of germany is a stock company that writes property and casualty insurance taxpayer represents that it is engaged in an active trade_or_business in germany and that the premium income from u s insureds is derived in connection with or is incidental to that trade_or_business therefore taxpayer contends that it qualifies for plr-111458-99 page benefits under article l c of the convention the irs considers premiums received by a foreign_insurer_or_reinsurer to be derived in connection with or incidental to the active_conduct_of_a_trade_or_business in germany if the average of the following three ratios exceed sec_25 percent and each ratio is equal to at least percent1 the ratio of the average value that the assets of the insurer or reinsurer used or held for use in the active_conduct_of_a_trade_or_business in germany during the taxable_year bears to the value of all its assets for year you represent that taxpayer had gross assets in germany valued at amount and total assets valued at amount therefore the ratio of german assets to all of taxpayer’s assets was ratio a percent the ratio that gross premiums received by the insurer or reinsurer for policies on risks situated in germany bear to total gross premiums received by the insurer or insurer for year you represent that gross premiums received by taxpayer of risks in germany were amount and that gross premiums received on all risks were amount therefore the ratio of gross premiums on risks in germany to total gross premiums was ration b percent the ratio that the insurer or reinsurer’s payroll and commission expense paid to employees and agents for services performed in germany bears to the insurer or reinsurer’s worldwide payroll and commission expense for year you represent that taxpayer’s payroll and commission expense for services performed in germany was amount and that worldwide payroll and commission expense was amount therefore the ratio of payroll and commission expense for services performed in germany to payroll and commission expense for worldwide services was ration c percent the average of the three ratios is ratio d percent therefore taxpayer satisfies the requirements of article l c of the convention pursuant to paragraph a of the enclosed agreement taxpayer’s liability for federal excise_tax as agreed upon including liability resulting from reinsurance of u s risks with persons not entitled to exemption under the convention or another convention will commence on date the date of taxpayer’s ruling_request the letter_of_credit required by paragraph a of the enclosed agreement in the amount of dollar_figure must be in effect within days of the date the agreement is finally signed on the commissioner’s behalf any person otherwise required to remit the federal excise_tax on foreign insurance or reinsurance policies issued by you pursuant to sec_46_4371-1 of the see revproc_92_39 sec_3 1992_20_irb_24 date plr-111458-99 page excise_tax regulations may rely upon a copy of this letter and or a copy of the approved closing_agreement as authority that they may consider premiums_paid to you on and after date as exempt under the united states-germany tax_convention from the federal excise_tax this is a ruling and is directed only to the taxpayer named above sec_6110 of the internal_revenue_code provides that this ruling may not be used or cited as precedent by any other taxpayer furthermore this ruling does not address the issues of whether taxpayer is an insurance_company or whether premiums_paid to taxpayer are deductible under sec_162 of the internal_revenue_code sincerely yours ____________________ w edward williams senior technical reviewer branch associate chief_counsel international enc copy of approved closing_agreement copy for sec_6110 purposes cc assistant_commissioner international attn chief examination_division l’enfant plaza washington d c
